Citation Nr: 0608985	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran had infectious hepatitis in service, which is 
now identified as hepatitis A.

2.  The veteran was diagnosed to have hepatitis C in 2000.

3.  The veteran's current hepatitis C is not related to his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, elements of the required notice were 
provided to the veteran in October 2002, prior to the initial 
AOJ decision.  Subsequent notice was sent to the veteran in 
June 2004.  Together, these letters advised the veteran of 
all the notice elements as stated above.  Further, by means 
of the rating decision and Statement of the Case, the veteran 
was advised of the specific reasons why this particular claim 
was denied, and the information and evidence needed to 
substantiate the claim.  He also was provided the text of the 
relevant regulation implementing the law with respect to this 
notice requirement and told it was his responsibility to 
support the claim with appropriate evidence.  

Although the veteran was not notified of the fourth Pelegrini 
II element (i.e., tell the claimant to provide any relevant 
evidence in his or her possession) until June 2004, the Board 
finds that the letters and other VA documents, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
Furthermore the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  The veteran has also 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The Board finds, 
therefore, that the veteran has not been prejudiced by the 
untimely notice of the fourth Pelegrini II element.  VA has, 
therefore, complied with its notice obligations.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
service medical records are in the file.  VA treatment 
records are in the file from August 1979 through October 
2002.  The veteran has not identified any private medical 
care related to his hepatitis C.  The veteran was notified in 
the rating decision and Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any additional evidence.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination 
was provided in December 2002.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical records show that the veteran has a current 
diagnosis of hepatitis C.  Thus the Board finds the veteran 
has a current disability.  The Board finds, however, that the 
preponderance of the evidence is against finding that the 
veteran's current hepatitis C is related to his military 
service, specifically to the episode of hepatitis that 
occurred in service.

The service medical records show that the veteran was 
diagnosed to have infectious or viral hepatitis in November 
1970.  He was initially treated on board his ship and then 
transferred to the 121st Evacuation Hospital in Korea.  After 
several weeks, he was transported to the U.S. Naval Hospital 
in Millington, Tennessee for further medical treatment.  On 
arrival, he was examined and found eligible for convalescent 
leave.  On return in January 1971, he was entirely 
asymptomatic and was discharged to active duty.  The veteran 
continued on active duty until his discharge in May 1971.  
There is no indication in the service medical records of any 
further treatment.  His separation examination in May 1971 
did not find any residuals from the episode of 
infectious/viral hepatitis.

The veteran underwent a VA examination in December 2002.  He 
reported that in 1970 he was hospitalized with hepatitis and 
jaundice.  He reported returning to active duty after his 
hospitalization for hepatitis.  He stated that he was told 
during an October 2000 psychiatric hospitalization that he 
had hepatitis C.  He denied current use of alcohol, but 
stated he had bouts with ongoing rehab for alcohol in the mid 
1980s and early 1990s.  He denied a history of gallbladder 
disease, stones or pancreatitis; stomach or ulcer disease; 
abnormal bowels except occasional urgency; blood 
transfusions; tattoos; intravenous (IV) drug abuse; multiple 
sexual partners; HIV; and venereal disease.  Physical 
examination was basically normal.  

The examiner reviewed the veteran's medical records and noted 
the veteran's psychiatric hospitalizations in October 2000 
(with a diagnosis of alocohol and cannabis dependence) and 
November 1995 (with discharge diagnosis of marijuana, 
alcohol, cocaine and LSD abuse).  The examiner noted that 
some of the history given during the November 1995 
hospitalization was that the veteran started using cocaine at 
the age of 23 by snorting and intravenously.  The last 
reported use of IV cocaine was June 1995.  He also reported 
trying IV crystal methamphetamines, and mescaline.  The 
examiner indicated that he had a phone consultation with the 
veteran's current medical care provider at the VA Medical 
Center in St. Louis, Missouri.  He also reviewed her clinic 
notes of March 2002, on which is noted the veteran's report 
of jaundice in 1970, three hospitalizations for alcohol drug 
treatment, and IV drug abuse in mid 1980s.  She reports that 
the most typical cause of hepatitis C is IV drug abuse and 
the veteran has admitted to this.  She also reported that the 
veteran's onset of hepatitis in the military was typical of 
hepatitis A as an infectious process that is not seen in 
hepatitis C.  She stated that his positive risk factor for 
hepatitis C was his IV drug abuse in the 1980s.  The examiner 
planned to conduct a hepatitis A panel, lab chemistry 18, and 
an ultrasound of the liver, but the veteran failed to have 
these done.  The examiner's diagnoses were hepatitis A, 
diagnosed 1970, and hepatitis C, diagnosed 2000.  

The examiner opined that, after review of the records, 
history of the veteran, examination of the veteran, and phone 
consultation and review of gastroenterology notes in the 
computer and records, the hepatitis A and C are not related.  
He based his opinion on the fact that the hepatitis A the 
veteran had in military camp in 1970 was an acute infectious 
process; the veteran verbalized that he thought he was well 
until during his hospitalization in psychiatry in the year 
2000, when he was told he had hepatitis C; and, despite the 
veteran's denial, his IV drug abuse is well documented during 
his several hospitalizations in psychiatry for alcohol and 
polysubstance abuse, including his history of IV drug abuse 
given at the GI Clinic consult in March 2002.  Therefore the 
examiner opined that it is less than likely that the 
hepatitis the veteran had in the military in 1970 was 
hepatitis C.  

Based upon the medical evidence, the Board finds that the 
veteran's current hepatitis C is not related to the episode 
of hepatitis (hepatitis A) he had in service.  Hepatitis A is 
clearly a disease distinct from hepatitis C with its own 
distinctive disease process.  Both the veteran's current 
medical provider and the VA examiner stated that hepatitis A 
is an acute infectious process.  In the VA examiner's 
discussion with the veteran's current medical care provider, 
she stated that the onset of hepatitis in the military was 
typical of hepatitis A as an infectious process that is not 
seen in hepatitis C.  Thus the hepatitis A is not related to 
the veteran's current hepatitis C.

Furthermore the Board has reviewed all the medical records in 
the file and does not find grounds for finding any other link 
between the veteran's current diagnosis of hepatitis C and 
his military service.  With regard to the veteran's exposure 
to risk factors for hepatitis C, he has not claimed that he 
was exposed to any risk factor during his military service, 
nor do his service medical records show exposure to any risk 
factor.  Risk factors for acquisition of hepatitis C include 
blood transfusion before 1992, intravenous drug use, blood 
exposure to skin or mucous membranes, occupational exposure, 
hemodialysis, tattoos or repeated body piercing, or 
intranasal cocaine use.  The only risk factor shown in the 
record is the veteran's IV drug use in the mid 1980s.  The 
service medical records are silent for any findings of 
hepatitis C or symptoms related thereto.  The veteran was 
also not diagnosed to have hepatitis C for approximately 30 
years after service.  Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Thus for the foregoing reasons, service connection is not 
warranted for the veteran's hepatitis C, and his appeal is 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


